                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


SEAN PATRICK BALL,                             )
                                               )
                       Petitioner,             )       Civil Action No. 19-76
                                               )
               v.                              )       Judge Cathy Bissoon
                                               )
PENNSYLVANIA DEPARTMENT                        )       Magistrate Judge Patricia L. Dodge
OF CORRECTIONS, et al.,                        )
                                               )
                       Respondents.            )


                                     MEMORANDUM ORDER

       This case has been referred to United States Magistrate Judge Patricia L. Dodge

for pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and

(B), and Local Rule of Civil Procedure 72.

       On August 27, 2019, the Magistrate Judge issued a Report, (“R&R,” Doc. 20),

recommending that Sean Ball’s (“Petitioner’s”) petition for a writ of habeas corpus under 28

U.S.C. § 2254, 1 (Doc. 1), be dismissed without prejudice, and that a certificate of appealability

be denied. The R&R concluded that Petitioner failed to exhaust his state court remedies as

required by statute—and is in fact actively litigating the issues presented in his Petition in

Pennsylvania’s Commonwealth Court—prior to initiating the instant action. 2 Service of the

R&R was made, and but no Objections were filed.




1
  As noted by the Magistrate Judge, though Petitioner used the standard forms for petitions filed
pursuant to 28 U.S.C. § 2241, the Petition is properly construed as being filed under 28 U.S.C.
§ 2254, as Petitioner is in custody pursuant to a state court judgment.
2
  As of the date of this Memorandum Order, Petitioner’s case in the Commonwealth Court
remains open.
                                                   1
       After a review of the pleadings and documents in the case, together with the R&R, it

hereby is ORDERED that Sean Patrick Ball’s habeas petition, (Doc. 1), is DISMISSED

WITHOUT PREJUDICE; a certificate of appealability is DENIED; and the Report and

Recommendation, (Doc. 20), is ADOPTED as the Opinion of the District Court.

       IT IS SO ORDERED.


February 12, 2020                                  s\Cathy Bissoon
                                                   Cathy Bissoon
                                                   United States District Judge

cc (via Electronic Filing):

Counsel of Record


cc (via U.S. Mail):

Sean Patrick Ball
NA-5019
SCI Coal Township
1 Kelly Drive
Coal Township, PA 17866




                                               2
